Case: 22-2229    Document: 11     Page: 1   Filed: 12/21/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   MAKETA S. JOLLY,
                    Plaintiff-Appellant

                             v.

   EXCELSIOR COLLEGE, MARY LEE POLLARD,
    JOANNE LEONE, LAURA BALDWIN TUFFA,
              Defendants-Appellees
             ______________________

                        2022-2229
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Pennsylvania in No. 2:21-cv-05628-WB,
 Judge Wendy Beetlestone.
                   ______________________

                      ON MOTION
                  ______________________

      Before DYK, BRYSON, and PROST, Circuit Judges.
 PER CURIAM.
                        ORDER
      Maketa S. Jolly appeals from the United States Dis-
 trict Court for the Eastern District of Pennsylvania’s dis-
 missal of her complaint against Excelsior College and non-
 federal government employees or officials alleging
Case: 22-2229     Document: 11     Page: 2     Filed: 12/21/2022




 2                                JOLLY   v. EXCELSIOR COLLEGE



 violations of her civil and constitutional rights, the Privacy
 Rights Act, Public Records Act, and disclosure of personal
 information. Having received no responses to this court’s
 October 21, 2022, order to show cause and for the jurisdic-
 tional issues noted in that show cause order, we now trans-
 fer this appeal and all filings to the United States Court of
 Appeals for the Third Circuit.
     Accordingly,
     IT IS ORDERED THAT:
    The appeal and all its filings are transferred to the
 United States Court of Appeals for the Third Circuit pur-
 suant to 28 U.S.C. § 1631.
                                  FOR THE COURT

 December 21, 2022                   /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court